         Case 1:21-cv-00165-DLC Document 35 Filed 02/26/21 Page 1 of 1




__________________________________________________________________________

February 26th, 2021

VIA ECF DELIVERY
Hon. Denise L. Cote
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:    Our Wicked Lady, et al v. Cuomo et al (​1:21-cv-00165)
       Request for Cross Examination

Your Honor:

       As you are aware, I represent the Plaintiffs with respect to the above referenced matter.
As per the telephone conference held on February 9th, 2021 and the Court’s instructions, please
allow this letter to serve as formal notice of my request to cross examine the State Defendants’
Affiant, Dr. Lutterloh.

        I have conferred with counsel for the State and City Defendants. Counsel for State
Defendants is available beginning the week of March 8th, 2021, although he will need to confirm
Dr. Lutterloh’s availability as well. Counsel for the City Defendants informed me that they will
get back to me on March 1st, 2021 with respect to their availability for this hearing. I am
available any afternoon the week of March 8th, 2021, with the exception of March 11th, 2021, as
I am already engaged in a matter that is set for trial on that date in Nassau County Family Court.

With respect to my cross examination of Dr. Lutterloh, I expect to need no more than an hour
and a half of the Court’s time.


                                           Sincerely,

                                               /S/

                                    Kenneth E. Belkin, Esq.
